DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 11-13, 15-17, 22, 24-25, 29-31, 33 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 12, the claims recite the steps of “adjusting a first value… in response to a determination that the characteristic of the first value is outside of the range,” and followed by a step of “dispensing a second volume… according to the second value.” The first step of adjusting the first value is based on the condition that the volume is outside of the range, however if the volume is not outside of the range, it is unclear if the method simply excludes the last two steps and how the remainder of the method is performed. 
Regarding claim 24, the claim recites the limitation of “the characteristic of the first volume applied to the first substrate” which lacks antecedent basis. Only a characteristic of a first volume has been disclosed and it is unclear whether this is the same one which is “applied to the first substrate” as claimed.
Regarding claim 25, the claim recites “the characteristic of the first volume applied to the first surface” and “the one or more satellites” which lack antecedent basis similar to claim 24, however it is unclear if the claim should depend from claim 24, which would provide proper antecedent basis, or from claim 22 as currently presented.
All claims which depend from those above are rejected for the same reasons due to their dependency thereon.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 12, 22, 29 and 35 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Donner et al. US Patent Application Publication 2016/0005668 (hereinafter referred to as Donner).
Regarding claim 1, Donner discloses a method of calibrating a dispensing device for dispensing a viscous fluid, the dispensing device having a nozzle 16 with a valve 18 being operated by a controller, the method comprising the steps of opening and closing the valve to dispense a first volume of fluid from the nozzle according to a first value of an operating parameter, wherein the first value of the operating parameter affects the exit velocity of the first volume, measuring a characteristic of the first volume of the viscous fluid dispensed from the nozzle (paragraph 0020 discloses measuring a flow rate which would affect the exit velocity as claimed), comparing the characteristic of the first volume to a range (reference data set) to determine if the characteristic is outside of the range (paragraph 0010), adjusting the first value of the operating parameter to a second value in response to a determination that the characteristic is outside of the range (performing a responsive control function, paragraph 0010), and dispensing a second volume of viscous fluid from the dispensing device according to the second value of the operating parameter, wherein the exit velocity of the second volume of viscous fluid is different from the exit velocity of the first volume of viscous fluid (paragraph 0027).
Regarding claim 2, the characteristic of the first volume of Donner comprises a velocity (flow rate) as claimed. 
Regarding claim 3, the operating parameter of Donner is associated with at least one of a movable element 18 configured to engage a valve seat (at 16) to dispense the first volume including a spring (paragraph 0019) and an actuator (24, 25).
Regarding claim 4, the opening and closing of the valve of Donner occurs during movement of the nozzle (paragraph 0006) and the volumes are discontinuous (drops) as claimed. 

Regarding claim 12, Donner discloses a dispensing system comprising a sensor 32a arranged to measure a characteristic of a volume of viscous fluid dispensed by a dispensing device 10, and a controller configured to generate one or more signals to open and close a valve 18 of the dispensing device to dispense a first volume of fluid from the nozzle according to a first value of an operating parameter, wherein the first value of the operating parameter affects the exit velocity of the first volume, generate information concerning a characteristic of the first volume of the viscous fluid dispensed from the dispensing device using the sensor compare the information concerning the characteristic of the first volume to a range (reference data set) to determine if the characteristic is outside of the range (paragraph 0010), adjust the first value of the operating parameter to a second value in response to a determination that the characteristic is outside of the range (performing a responsive control function, paragraph 0010), and dispense a second volume of viscous fluid from the dispensing device according to the second value of the operating parameter, wherein the exit velocity of the second volume of viscous fluid is different from the exit velocity of the first volume of viscous fluid (paragraph 0027).

Regarding claim 22, Donner discloses the opening and closing step for applying a first volume of viscous fluid to a first substrate and the dispensing step as applying a second volume of viscous fluid to the substrate as well.
Regarding claim 29, Donner teaches claimed layout as shown in fig. 1.
Regarding claim 35, in Donner the two volumes would be provided to two positions on the substrate as claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donner.
Regarding claims 30 and 31, Donner discloses the claimed invention but does not explicitly disclose the axes as claimed. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have angled the sensor in any desired orientation to better measure the fluid flow or fit the design of the operating equipment, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

Claims 5, 11, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donner and Abernathy et al. US Patent Application Publication 2012/0285990 (hereinafter referred to as Abernathy).
Regarding claim 5, Donner discloses the claimed invention but does not explicitly teach the camera configured to capture an image of the first volume as claimed. Abernathy teaches a viscous material jetting system and method which uses a camera and a light to monitor the volume of the viscous material dispensed onto a substrate (paragraph 0034). It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Abernathy with those of Donner in order to monitor the process during operation to ensure the quality and accuracy of the dispensing.
Regarding claim 11, Donner teaches the claimed method but does not explicitly disclose the sensor as comprising a camera as claimed. Abernathy teaches a camera (abstract) which can be used to capture an image from two angles as claimed. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Abernathy with those of Donner in order to monitor the process during operation to ensure the quality and accuracy of the dispensing.
Regarding claim 13, Donner discloses the claimed invention but does not explicitly teach the production area, service area and controller to move the dispensing device as claimed. Abernathy discloses a system including a work surface 74, and a controller 62 for moving the dispensing device in the claimed manner. It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings to Abernathy with those of Donner in order to provide a system for positioning the dispensing element at a wide range of areas over the substrate for increased flexibility in manufacturing.
Regarding claim 15, Donner discloses the claimed invention but does not explicitly teach the camera configured to capture an image of the first volume as claimed. Abernathy teaches a viscous material jetting system and method which uses a camera and a light to monitor the volume of the viscous material dispensed onto a substrate (paragraph 0034). It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Abernathy with those of Donner in order to monitor the process during operation to ensure the quality and accuracy of the dispensing.

Allowable Subject Matter
Claims 6, 7, 16, 17, 24, 25 and 33 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589. The examiner can normally be reached M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A SHABMAN/           Examiner, Art Unit 2861